DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 3/14/2022 has been entered.  Claims 1 and 11 have been amended.  Claims 10 and 13 have been cancelled.  Claim 14 has been added.  Claims 1-9, 11-12, and 14 are still pending in this application, with claim 1 being independent.
The objection to the Drawings has been withdrawn in view of the amendment.

Claim Objections
Claim 14 is objected to because of the following informalities:  The limitation “the wavelength of visible light blocked by the outer lens in the range of 430 nm and 480 nm” in lines 1-2 of the claim is grammatically incorrect. Further, there is insufficient antecedent basis for the limitation “the range” in line 2 of the claim. The Examiner respectfully suggests amending it to be --the wavelength of visible light blocked by the outer lens is in a .  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Egerer et al. (US 2009/0129107, hereinafter “Egerer”) in view of Salter et al. (US 2017/0240100, hereinafter “Salter”).
Regarding claim 1, Egerer teaches a lamp for an automobile (a molded part which provides an illuminated trim part in a vehicle interior; see Fig. 2; Abstract; para. [0008], [0045]-[0046], [0048]), the lamp comprising a substrate part (UV-LED circuit board 18; see Fig. 2; par. [0048]); a plurality of light sources provided in close contact with a top surface of the substrate part and configured to emit light (UV-LEDs 17 are mounted on top of the substrate part 18; see Fig. 2; par. [0048]); a fluorescent layer spaced upward from the substrate part and the plurality of light sources and comprising a fluorescent material (carrier 12 which comprises a luminescent material 15 incorporated or integrated therein is provided above the substrate part 18 and light sources 17; see Fig. 2; par. [0048]); and an inner lens provided in close contact with a top surface or a bottom surface of the fluorescent layer (a decorative layer 11 which is either wholly or partly transparent or translucent is provided in direct contact with a top surface of the fluorescent layer 12; see Fig. 2; para. [0041], [0046], [0048]).
However, the teachings of Egerer fail to disclose or fairly suggest an outer lens provided above the fluorescent layer and the inner lens, wherein the outer lens blocks a portion of a wavelength of visible light emitted from the fluorescent layer or the inner lens.
Salter teaches a lamp for an automobile (a badge 28 which is mounted on a front portion 30 of a vehicle 32; see Figs. 2-3, 8; para. [0040], [0072]), the lamp comprising a substrate part (PCB 54 which is present in all disclosed embodiments; see Figs. 3, 8; para. [0045]-[0046], [0049]); a plurality of light sources provided in close contact with a top surface of the substrate part and configured to emit light (first light sources 38 and second light sources 64 are mounted directly on top of the substrate part 54; see Figs. 3, 8; para. [0046], [0048]-[0049], [0072]-[0073]); and an inner lens (second light guide 118 defines an inner lens structure; see Fig. 8; para. [0073]-[0077]); and an outer lens provided above the inner lens, wherein the outer lens blocks a portion of a wavelength of visible light emitted from the inner lens (viewable portion 34 forms an outer lens of the lamp to selectively illuminate indicia 50 on the viewable portion while blocking part of the light emitted from the inner lens 118 through the use of opaque portions or coatings to selectively illuminate only portions of the viewable portion; see Figs. 2, 8; para. [0040], [0042], [0046], [0070]-[0071], [0073], [0077]).
Therefore, in view of Salter, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lamp of Egerer by providing an outer lens above the fluorescent layer and the inner lens which blocks a portion of a wavelength of visible light emitted from the fluorescent layer or the inner lens.  One would have been motivated to modify the known lamp of Egerer by providing an outer lens above the fluorescent layer and the inner lens which blocks a portion of a wavelength of visible light emitted from the fluorescent layer or the inner lens, as taught by Salter, in order to better control the light output from the lamp into a desired pattern, shape, and/or color.

Regarding claim 2, Egerer teaches wherein the inner lens is bonded to the top surface of the fluorescent layer (the decorative layer 11 which defines an inner lens is adhered to the top surface of the fluorescent layer 12; see Fig. 2; para. [0041], [0046], [0048]).

However, regarding claim 3, the teachings of Egerer fail to disclose the inner lens is bonded to the bottom surface of the fluorescent layer.
However, Egerer teaches an alternate embodiment of a lamp for an automobile (molded part 10; see Fig. 1; para. [0045]-[0047]) comprising a fluorescent layer (luminescent layer 14; see Fig. 1; par. [0047]) and an inner lens, wherein the inner lens is bonded to the bottom surface of the fluorescent layer (an alternate carrier 12 which lacks any luminescent material is adhered to the bottom surface of the luminescent layer 14; see Fig. 1; par. [0047]).
Therefore, in view of the alternate embodiment of Egerer, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lamp of Egerer’s previous embodiment by bonding the inner lens to the bottom surface of the fluorescent layer.  One would have been motivated to modify the known lamp of Egerer’s previous embodiment by bonding the inner lens to the bottom surface of the fluorescent layer, as taught by Egerer’s alternate embodiment, in order to provide additional space between the light sources and the fluorescent layer for the light to be refracted through prior to interacting with the fluorescent layer.  
Further, the Examiner notes that when a structural element of the invention is claimed to have a specified characteristic of which only a small distinct number of possibilities exist, and each variation of the existent possibilities is claimed in separate claims, the functionality of the invention is not dependent on the specified characteristic of the structural element.  Particularly, when the specified characteristic and its opposite are each claimed, even in separate claims, the specified characteristic and its opposite are obvious variants of one another, and modifying the structural feature to have the specified characteristic or its opposite would flow naturally to one of ordinary skill in the art.

Regarding claim 4, Egerer teaches wherein the fluorescent layer further comprises a resin matrix, wherein the fluorescent material is dispersed within the resin matrix (the carrier 12 is formed of a plastic material containing the luminescent material 15 therein; see Fig. 2; para. [0046], [0048]).

Regarding claim 5, Egerer teaches wherein a peak wavelength of light emitted from the fluorescent layer is greater than a peak wavelength of light emitted from the plurality of light sources (ultraviolet light emitted by the UV-LEDs 17 is converted by the fluorescent material 15 in the fluorescent layer 12 into visible light having a longer/larger peak wavelength; see Fig. 2; para. [0009], [0021], [0029], [0041]-[0042], [0048]).

However, regarding claim 6, the teachings of Egerer fail to disclose the light sources are exposed to an outside of the lamp.
However, Egerer teaches another embodiment of a lamp for an automobile (molded part 10; see Fig. 3; par. [0049]), wherein the light sources are exposed to an outside of the lamp (the UV-LEDs 17 are arranged within cutouts formed in the carrier 12 such that they are not buried in another component and are exposed to ambient air; see Fig. 3; par. [0049]).
Therefore, in view of Egerer’s alternate embodiment, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lamp of Egerer’s previous embodiment by arranging the light sources to be exposed to an outside of the lamp.  One would have been motivated to modify the known lamp of Egerer’s previous embodiment by arranging the light sources to be exposed to an outside of the lamp, as taught by the alternate embodiment of Egerer, in order to ensure the light sources are visible from outside the lamp and in contact with any ambient air for heat dissipation.

However, regarding claim 8, the teachings of Egerer fail to disclose or fairly suggest a plurality of second protruding regions are provided on a lower region of the inner lens.
Salter further teaches a plurality of second protruding regions are provided on a lower region of the inner lens (vertically extending portions 122 are provided on a proximal (i.e. lower) portion 82 of the inner lens (second light guide 118) facing the light sources 64; see Fig. 8; par. [0073]).
Therefore, in view of Salter, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lamp of Egerer by providing a plurality of second protruding regions on a lower regions of the inner lens.  One would have been motivated to modify the known lamp of Egerer by providing a plurality of second protruding regions on a lower regions of the inner lens, as taught by Salter, in order to better guide light from the light sources into the inner lens.

Regarding claim 9, Salter further teaches the plurality of second protruding regions face the plurality of light sources (the second protruding regions 122 extend towards the individual light sources 64; see Fig. 8; par. [0073]).

Regarding claim 11, although the combined teachings of Egerer modified by Salter fail to specifically disclose each of the substrate part, the fluorescent layer, the inner lens, and the outer lens have a curved shape in which a central region thereof protrudes outward, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the lamp by forming each of the substrate part, the fluorescent layer, the inner lens, and the outer lens to have a curved shape in which a central region thereof protrudes outward, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In this case, further modifying the lamp by forming each of the substrate part, the fluorescent layer, the inner lens, and the outer lens to have a curved shape in which a central region thereof protrudes outward or in any other suitable shape would have flown naturally to one of ordinary skill as necessitated by the particular design requirements of a given application, in order to form the lamp in a particular shape to fit in a desired location on the automobile and emit light in a desired pattern shape.

Regarding claim 14, Salter further teaches wherein the wavelength of visible light blocked by the outer lens is in a range of 430 nm and 480 nm (the outer lens (viewable portion 34) includes opaque portions or coatings which block the transmission of excitation light 24 emitted by the light sources 38, 64 which can emit both violet light having wavelengths between about 380-450 nm and blue light having wavelengths between about 450-495nm; see Figs. 2, 8; para. [0040], [0042], [0046], [0070]-[0071], [0073], [0077]; the Examiner notes that in general, any opaque structure by definition blocks, reflects, or otherwise prevents the transmission all wavelengths of visible light including the claimed wavelength range).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Egerer (US 2009/0129107), as modified by Salter (US 2017/0240100) as applied to claim 1 above, and further in view of Montalan et al. (US 5,490,049, hereinafter “Montalan”).  The teachings of Egerer modified by Salter have been discussed above.
However, regarding claim 7, the teachings of Egerer modified by Salter fail to disclose a plurality of first protruding regions are provided on an upper region of the inner lens.
Montalan teaches a lamp for an automobile (signaling light for a motor vehicle; see Figs. 1-3; Abstract; col. 3, lines 13-17), the lamp comprising a substrate part (common printed circuit 402; see Figs. 1-3; col. 3, lines 53-65); a plurality of light sources provided in close contact with a top surface of the substrate part and configured to emit light (LEDs 404; see Figs. 1-3; col. 3, lines 33-65); and an inner lens (common outer plate which provides an optical device over each LED 404 defines an inner lens within the lamp; see Figs. 1-3; col. 3, lines 25-31; col. 4, lines 5-44); wherein a plurality of first protrusions are provided on an upper region of the inner lens (Fresnel lenses 502 which project above the upper surface of the inner lens 500 are provided on the upper surface of the inner lens above each LED to minimize a loss of light flux; see Figs. 1-3, 6; col. 4, lines 5-44).
Therefore, in view of Montalan, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the lamp of Egerer, as modified by Salter by providing a plurality of first protruding regions on an upper region of the inner lens.  One would have been motivated to further modify the known lamp of Egerer by providing a plurality of first protruding regions on an upper region of the inner lens, as taught by Montalan, in order to minimize a loss of light flux from each LED (see Montalan, col. 4, lines 14-20 for the motivation) and thereby increase the overall brightness of the lamp.

However, regarding claim 12, the teachings of Egerer modified by Salter fail to disclose or fairly suggest a bezel part provided in a circumferential region on the substrate part, wherein the bezel part is provided such that the substrate part interferes with the bezel part when the substrate part moves outward.
Montalan further teaches a bezel part provided in a circumferential region on the substrate part, wherein the bezel part is provided such that the substrate part interferes with the bezel part when the substrate part moves outward (one or more inside plates are disposed to surround and support each of the substrate parts 402 to restrict movement of the substrate parts; see Figs. 1-3; col. 3, lines 25-67; col. 4, lines 1-4).
Therefore, in view of Montalan, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the lamp of Egerer, as modified by Salter by providing a bezel part in a circumferential region on the substrate part in such a way that the substrate part interferes with the bezel part when the substrate part moves outward.  One would have been motivated to further modify the known lamp of Egerer by providing a bezel part in a circumferential region on the substrate part in such a way that the substrate part interferes with the bezel part when the substrate part moves outward, as taught by Montalan, in order to restrict movement of the substrate part and provide additional protection to the substrate part and other adjacent components during movement of the lamp.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Regarding the Applicant’s argument that Salter (US 2017/0240100) “does not teach or suggest an outer lens blocking a portion of a wavelength of visible length” (see Applicant’s Remarks, pgs. 4-5), the Examiner respectfully disagrees.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Salter teaches an outer lens formed by viewable portion 34 which includes opaque portions or coatings to selectively illuminate indicia 50 while blocking excitation light 24 emitted by the light sources 38, 64 from being transmitted so that only portions of the viewable portion are illuminated (see Figs. 2, 8; para. [0040], [0042], [0046], [0070]-[0071], [0073], [0077]). Since all opaque objects in general block, reflect, and/or prevent the transmission of all wavelengths of visible light through them, the opaque portions or coatings of Salter’s outer lens 34 cause the outer lens to block a portion of the visible light being emitted by the light sources 38, 64.
Therefore, Salter clearly and explicitly teaches “an outer lens blocking a portion of a wavelength of visible light” as recited in amended Claim 1.

Regarding the Applicant’s argument with regards to newly presented Claim 14 that “none of cited combinations teach the specifically claimed feature that “the wavelength of visible light blocked by the outer lens in the range of 430 nm and 480 nm”” (see Applicant’s Remarks, pg. 5), the Examiner respectfully disagrees.
Salter teaches in par. [0046] that the light sources 38, 64 can emit wavelengths of excitation light 24 violet light having wavelengths between about 380-450 nm and blue light having wavelengths between about 450-495nm. Salter also teaches the viewable portion 34 defines an outer lens structure which includes opaque portions or coatings to selectively illuminate indicia 50 while blocking the light 24 emitted by the light sources 38, 64 from being transmitted so that only portions of the viewable portion are illuminated (see Figs. 2, 8; para. [0040], [0042], [0046], [0070]-[0071], [0073], [0077]). Since all opaque objects in general block, reflect, and/or prevent the transmission of all wavelengths of visible light through them, the opaque portions or coatings of Salter’s outer lens 34 cause the outer lens to block a portion of the visible light being emitted by the light sources 38, 64, including light having wavelengths in the claimed range which is emitted by Salter’s light sources 38, 64.
Therefore, Salter teaches “the wavelength of visible light blocked by the outer lens in the range of 430 nm and 480 nm” as recited in Claim 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875